Exhibit 10.1


WAIVER AND SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT
This Waiver and Second Amendment to the Fourth Amended and Restated Omnibus
Agreement (this “Second Amendment”) is entered into as of July 29, 2019, by and
among Andeavor LLC, a Delaware limited liability company (“Andeavor”), on behalf
of itself and the other Andeavor Entities (as defined herein), Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company and formerly known
as Tesoro Refining and Marketing Company (“TRMC”), Tesoro Companies, Inc., a
Delaware corporation (“Tesoro Companies”), Tesoro Alaska Company LLC, a Delaware
limited liability company and formerly known as Tesoro Alaska Company (“Tesoro
Alaska”), Andeavor Logistics LP, a Delaware limited partnership (the
“Partnership”), Tesoro Logistics GP, LLC, a Delaware limited liability company
(the “General Partner” and together with Andeavor, the Andeavor Entities, TRMC,
Tesoro Companies, Tesoro Alaska and the Partnership, the “Original Parties”),
Marathon Petroleum Company LP, a Delaware limited partnership (“MPCLP”),
Andeavor Logistics GP LLC, a Delaware limited liability company (the “New
General Partner”), and Marathon Petroleum Corporation, a Delaware Corporation
and ultimate parent of the Original Parties, MPCLP and New General Partner
(“MPC”). The above-named entities are sometimes referred to in this Second
Amendment each as a “Party” and collectively as the “Parties.” Capitalized terms
used and not otherwise defined in this Second Amendment shall have the meanings
ascribed to such terms in the Omnibus Agreement (as that term is defined below).
WHEREAS, Partnership, General Partner, MPLX LP, a Delaware limited partnership
(“MPLX”), MPLX GP LLC, a Delaware limited liability company and general partner
of MPLX, and MPLX MAX LLC, a Delaware limited liability company and a wholly
owned subsidiary of MPLX (“Merger Sub”), have entered into an Agreement and Plan
of Merger, dated May 7, 2019 (“Merger Agreement”), pursuant to which (and
subject to the terms and conditions set forth therein) Merger Sub will be merged
with and into Partnership, with Partnership as the surviving entity and New
General Partner being admitted as the general partner of Partnership (the
“Merger”);
WHEREAS, the Original Parties and MPCLP are parties to that certain Fourth
Amended and Restated Omnibus Agreement, dated as of October 30, 2017 (as
amended, the “Omnibus Agreement”);
WHEREAS, as a condition and inducement to Partnership’s and MPLX’s willingness
to enter into the Merger Agreement and to proceed with the transactions
contemplated thereby, including the Merger, Partnership, MPLX, General Partner,
MPC and Western Refining Southwest, Inc., an Arizona Corporation and wholly
owned subsidiary of MPC (“Southwest”), agreed pursuant to that certain Support
Agreement dated May 7, 2019 (the “Support Agreement”) to amend the Omnibus
Agreement to (i) reflect the admission of New General Partner as the new general
partner of Partnership, and (ii) provide that a Partnership Change of Control
shall not be deemed to occur unless and until MPC no longer directly or
indirectly controls the general partner of Partnership, effective as of the date
hereof;
WHEREAS, pursuant to Section 9.5 of the Omnibus Agreement, the Omnibus Agreement
may only be amended by the written agreement of all of the Original Parties and
MPCLP; and


-1-
 

--------------------------------------------------------------------------------





WHEREAS, the Parties, including all of the Original Parties and MPCLP, wish to
amend the Omnibus Agreement in accordance with the conditions in the Support
Agreement and as set forth herein.
NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
as set forth herein, the Parties agree as follows, in each case, to be effective
as of the effective time of the Merger:
WAIVER AND AMENDMENTS
1.
Waiver of Partnership Change of Control; Section 9.4. For purposes of the
Omnibus Agreement, the Original Parties agree that a Partnership Change of
Control shall not be deemed to occur unless and until MPC no longer directly or
indirectly controls the general partner of Partnership, and the Original Parties
hereby waive their rights, if any, to terminate the Omnibus Agreement under
Section 9.4 as a result of the completion of the transactions contemplated by
the Merger Agreement. This waiver given by the Original Parties herein shall be
effective only in connection with the consummation of the transactions
contemplated by the Merger Agreement and shall not be construed as a bar or
waiver of any other right or remedy or of any subsequent right or remedy of the
same kind on any other occasion under the Omnibus Agreement.



2.
New Parties. The preamble to the Omnibus Agreement is hereby amended to add MPC
and New General Partner as parties to the Omnibus Agreement, and MPC and New
General Partner, by their signatures below, agree to be bound by, and subject
to, all of the covenants, terms and conditions of the Omnibus Agreement as
though an original party thereto.



3.
Replacement of General Partner. In accordance with the Merger Agreement and in
satisfaction of Section 8 of the Support Agreement, the General Partner is
hereby replaced by the New General Partner in the Omnibus Agreement, and any and
all references in the Omnibus Agreement to the General Partner shall be deemed
references to the New General Partner as though New General Partner were an
original party thereto.



4.
Definition of Partnership Change of Control. The definition of “Partnership
Change of Control” is hereby amended and restated as follows:



“Partnership Change of Control” means MPC ceases to Control the general partner
of the Partnership.”


5.
Notices. Section 9.2 of the Omnibus Agreement is amended to add the following
notice information at the end of the section:

If to MPC:


Marathon Petroleum Corporation
539 South Main Street
Findlay, OH 45840
Attn: General Counsel




- 2 -
 

--------------------------------------------------------------------------------





If to New General Partner:


Andeavor Logistics GP LLC
200 East Hardin Street
Findlay, OH 45840
Attn: General Counsel
6.
Miscellaneous.

a.    Other than as set forth above, the Omnibus Agreement shall remain in full
force and effect as written.
b.    This Second Amendment constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.
c.    This Second Amendment may be executed in counterparts, each of which shall
be deemed an original instrument, but all such counterparts together shall
constitute but one agreement. Either Party's delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Second Amendment in the presence of
the other Party. No Party shall be bound until such time as all of the Parties
have executed counterparts of this Second Amendment.
6.
The invalidity or unenforceability of any term or provision of this Second
Amendment in any situation or jurisdiction shall not affect the validity or
enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Second Amendment that is manifestly unjust.

[Signature pages follow.]






- 3 -
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
executed by as of the date first set forth above.


ANDEAVOR LLC
 
 
By:
/s/ Donald C. Templin
Name:
Donald C. Templin
Title:
President
 
 
 
TESORO REFINING & MARKETING COMPANY LLC
 
 
 
By:
/s/ Timothy T. Griffith
Name:
Timothy T. Griffith
Title:
Vice President
 
 
 
 
TESORO COMPANIES, INC.
 
 
By:
/s/ Donald C. Templin
Name:
Donald C. Templin
Title:
President
 
 
 
 
TESORO ALASKA COMPANY LLC


 
 
By:
/s/ Donald C. Templin
Name:
Donald C. Templin
Title:
President







Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------






ANDEAVOR LOGISTICS LP
 
 
By:
Tesoro Logistics GP, LLC, its general partner
 
 
 
 
By:
/s/ Don J. Sorensen
Name:
Don J. Sorensen
Title:
President
 
 
 
TESORO LOGISTICS GP, LLC
 
 
 
By:
/s/ Gary R. Heminger
Name:
Gary R. Heminger
Title:
Chief Executive Officer
 
 
 
 
ANDEAVOR LOGISTICS GP LLC
 
 
By:
/s/ Gary R. Heminger
Name:
Gary R. Heminger
Title:
Chief Executive Officer
 
 













Signature Page to Waiver and Second Amendment



--------------------------------------------------------------------------------






MARATHON PETROLEUM COMPANY LP
 
 
By:
MPC Investment LLC, its general partner
 
 
 
 
By:
/s/ Gary R. Heminger
Name:
Gary R. Heminger
Title:
Chief Executive Officer
 
 
 
MARATHON PETROLEUM CORPORATION
 
 
 
By:
/s/ Gary R. Heminger
Name:
Gary R. Heminger
Title:
Chief Executive Officer
 
 
 
 



Signature Page to Waiver and Second Amendment

